Citation Nr: 0722754	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  02-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right elbow, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran's appeal was previously before the Board in 
August 2003 and September 2006, at which times the Board 
remanded the case for further action by the originating 
agency.  In February 2007, the veteran was provided a 
Statement of the Case on the issue of whether there was clear 
and unmistakable error in an October 1999 rating decision 
assigning separate compensable ratings for residuals of a 
fracture of the right humerus and degenerative joint disease 
of the right shoulder and elbow and in a February 2002 rating 
decision continuing those ratings.  He was also informed of 
the requirement that he submit a substantive appeal to 
perfect his appeal with respect to this new issue.  
Thereafter, the clear and unmistakable error issue was not 
addressed in any correspondence received from the veteran or 
his representative.  Therefore, the Board has concluded that 
the veteran is not seeking appellate review with respect to 
that issue. 


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's right shoulder disability is manifested by 
limitation of motion of motion that most nearly approximates 
limitation to midway between the side and shoulder level.

3.  The veteran's right elbow disability is manifested by 
limitation of motion; extension is limited to less than 45 
degrees, flexion is not limited to less than 100 degrees and 
limitation of pronation with motion lost beyond the last 
quarter of the arc is not present.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but not 
higher, for the veteran's right shoulder arthritis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5201 
(2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right elbow arthritis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-
connected arthritis of the right shoulder and elbow.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession and notice concerning 
the effective-date element of his claims, by letters mailed 
in by letters mailed in April 2004 and October 2006, 
subsequent to the initial adjudication of the claims.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that all pertinent evidence has been 
obtained in this case, and the veteran has been afforded an 
appropriate VA examination.  The veteran has not identified 
any additional evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In August 1962, the RO issued a rating decision, granting the 
veteran service connection for residuals of a fractured right 
humerus and assigned a noncompensable disability rating.  The 
veteran was subsequently granted service connection for 
degenerative joint disease of the right shoulder and elbow.  
His current claim for an increased rating was received in 
July 2001.  As a result of the unappealed rating decision of 
September 2005 (discussed above), the residuals of the 
fracture of the right humerus with arthritis of the right 
shoulder have been assigned a 20 percent rating for 
impairment of the right shoulder and a 10 percent rating for 
impairment of the right elbow for the entire period on 
appeal.  

During a VA examination conducted in October 2001, the 
veteran was diagnosed with degenerative joint disease of the 
right elbow and right shoulder and a Radiology Diagnostic 
Report dated in October 2001 notes evidence of degenerative 
changes of the acromioclavicular joint.

A report from US Diagnostic, Inc., dated in May 2002 also 
indicates that the veteran's acromioclavicular joint showed 
evidence of degenerative changes.

During a VA examination in October 2004, X-rays revealed some 
degenerative changes in the right shoulder of the AC joint 
and moderate arthritis of the right elbow.  The report from 
the examination indicates that the veteran's right shoulder 
demonstrated full forward flexion but flexion was limited 
within the last 15 degrees by pain.  In addition, the 
veteran's right shoulder lacked about 20 degrees of abduction 
due to pain and stiffness and external rotation of the right 
shoulder was limited at 20 degrees by pain as well.  

During the October 2004 examination, the veteran's right 
elbow demonstrated a loss of about 5 degrees of extension 
which was only secondary to mechanical block.  The veteran 
was able to fully bend his elbow; his elbow was stable to 
varus/valgus stress; he was shown to have 5/5 biceps, 
triceps, deltoids, wrist flexion and wrist extension.  The 
examiner also noted that repetitive motion increased pain in 
the right elbow but there was no increase in weakness or 
incoordination.  During the October 2004 VA examination, the 
veteran reported experiencing flare-ups that were about 10/10 
in intensity approximately every three months which he was 
given subacromial injections for, and that he had trouble 
performing certain daily activities because of the discomfort 
and pain in his arm which limited his strength and ability to 
perform the activity.  The October 2004 VA examiner also 
noted that he believed the veteran's right shoulder and right 
elbow disabilities would affect his ability to work.  

The veteran was also afforded a VA examination in December 
2006.  On physical examination of the right shoulder, active 
forward flexion was from 0 to 60 degrees at which point, 
there was severe pain.  Passive forward flexion was to 150 
degrees with severe pain throughout.  Active abduction of the 
shoulder was from 0 to 60 degrees.  Passive abduction was to 
100 degrees with severe pain throughout.  Active shoulder 
rotation was from 0 to 20 degrees and passive external 
rotation was to 70 degrees with severe pain.  Active internal 
rotation was from 0 to 20 degrees with severe pain.  Passive 
internal rotation was to 40 degrees with severe pain.  The 
veteran denied any instability, popping out of his shoulder, 
giving way, locking, swelling, heat or redness.  The examiner 
also noted that on repetitive testing, the veteran had 
increased pain, fatigue, lack of endurance and 
incoordination.  However, repetitive testing did not result 
in a change of active or passive range of motion.  

X-rays of the right shoulder showed moderate to severe AC 
joint arthrosis; the humeral head was well centered over the 
glenoid fossa; there was no evidence of glenohumeral joint 
arthrosis; the humeral head was not high riding, and there 
were no fractures associated with the shoulder.  

During the December 2006 examination, the veteran's right 
elbow demonstrated flexion from minus 15 degrees of terminal 
extension to 130 degrees of flexion and the entire arch was 
painful, especially at the extremes of motion.  Forearm 
supination was from 0 to 70 degrees and painful.  Forearm 
pronation was from 0 to 60 degrees and painful.  The veteran 
had a positive Hawkins and Neer test.  Yergason and speeds 
tests were also positive.  The greater tuberosity, proximal 
biceps and ACL joint were all tender to palpation.  He had 
5/5 motor strength for his supraspinatus, infraspinatus and 
internal rotators.  He had a negative belly press test.  The 
medial and lateral elbow epicondyles were nontender to 
palpation.  The capitellum was tender to palpation and the 
veteran had a negative Tinnel's over the cubital fossa.  The 
examiner also noted that on repetitive testing, the veteran 
had increased pain, fatigue, lack of endurance and 
incoordination.  However, repetitive testing did not result 
in a change of active or passive range of motion.

Furthermore, during the December 2006 VA examination, the 
veteran reported experiencing flare-ups of pain once every 2 
months that occur with an increase in the use of his right 
shoulder and last for approximately one week with an 
intensity level of 10/10.  In addition, the examiner noted 
that on repetitive testing of the right shoulder and elbow, 
the veteran has increased pain, fatigue, lack of endurance 
and incoordination.  He also noted that the veteran's 
functional impairment is severe during repetitive testing and 
flare-ups and that the veteran experiences weakened movement 
and excess fatigability due to the symptoms related to his 
right shoulder and elbow disabilities.  Specifically, the 
veteran reported that he is unable to dress or perform 
activities of daily living such as personal hygiene 
maintenance using the right upper extremity.  Instead, he 
reported that he is forced to use his left upper extremity or 
to require the assistance of his wife.  He also indicated 
that although he works as a school van driver five days a 
week, he mostly uses his left arm due to the symptoms related 
to his right shoulder and elbow.  The examiners final 
assessment was that the veteran's right shoulder disability 
is severe and the right elbow disability is moderate to 
severe in nature and that the veteran has functional 
impairment of the use of his right shoulder and elbow, which 
is severe on repetitive testing, because of weakened 
movement, excess fatigability and incoordination.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important 
as limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Shoulder

The veteran's degenerative changes of the acromioclavicular 
joint of the right shoulder is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Under that code, a 20 percent rating is warranted for 
limitation of motion of the major or minor arm at the 
shoulder level.  A higher evaluation of 30 percent is 
warranted for limitation of motion of the major arm midway 
between the side and shoulder level.  A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from side.

Although the medical evidence shows that the veteran is able 
to elevate his arm to 60 degrees, more than midway between 
his side and shoulder level, the evidence also shows that he 
has increased functional impairment on repetitive use and 
during flare ups.  Therefore, with consideration of the 
Deluca factors and application of 38 C.F.R. § 4.7, the Board 
concludes that a 30 percent rating is warranted under 
Diagnostic Code 5201.  However, even with consideration of 
all pertinent disability factors, none of the evidence 
supports a finding that limitation of motion of the veteran's 
arm more nearly approximates limitation to 25 degrees from 
the side than midway between the side and shoulder level.  In 
this regard, the Board notes that the greatest degree of 
limitation of motion was found on the December 2006 VA 
examination and the examiner stated that repetitive testing 
did not result in limitation of motion of the arm to less 
than 60 degrees from the side.  

Right Elbow

The veteran's right elbow disability is currently assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5206, which provides that limitation of flexion of a forearm 
warrants a noncompensable evaluation if flexion is limited to 
110 degrees, a 10 percent evaluation if flexion is limited to 
100 degrees, or a 20 percent evaluation if flexion is limited 
to 90 degrees.  

Limitation of extension of a forearm warrants a 10 percent 
evaluation if extension is limited to 45 degrees or 60 
degrees, or a 20 percent evaluation if extension is limited 
to 75 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5207.

A 20 percent evaluation is warranted if flexion of a forearm 
is limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208.

A 10 percent evaluation is warranted for limitation of 
supination to 30 degrees or less.  Limitation of pronation of 
the forearm warrants a 20 percent evaluation if motion is 
lost beyond the last quarter of the arc, the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213.

The greatest degree of functional impairment of the veteran's 
right elbow is evidenced by the December 2006 VA examination 
report.  It shows that active extension was limited to 15 
degrees, active flexion was limited to 130 degrees, active 
supination was limited to 70 degrees and active pronation was 
limited to 60 degrees.  Although the veteran had pain 
throughout flexion and extension of the elbow and had 
increased pain, fatigue, lack of endurance and incoordination 
following repetitive testing, repetitive testing of this 
joint also did not result in any decrease in active range of 
motion.  None of the evidence supports a finding that flexion 
is limited to less than 100 degrees, extension is limited to 
less than 60 degrees, or that the veteran has limitation of 
pronation with motion lost beyond the last quarter of the 
arc.  Accordingly, a higher rating is not warranted on the 
basis of limitation of motion.

Other Considerations

The Board has also considered whether there is any other 
schedular basis for granting these claims but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).  The record reflects that the 
veteran has not required frequent hospitalization for his 
right shoulder or right elbow disability and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the schedular criteria.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An increased rating of 30 percent for degenerative joint 
disease of the right shoulder is granted, subject to the 
criteria applicable to the payment of monetary benefits.

An increased rating for degenerative joint disease of the 
right elbow is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


